Name: COMMISSION REGULATION (EC) No 1929/97 of 2 October 1997 on the issue of import licences for rice falling within CN code 1006 originating in the overseas countries and territories, under the safeguard measures introduced by Council Regulation (EC) No 1036/97
 Type: Regulation
 Subject Matter: executive power and public service;  international trade;  tariff policy;  plant product
 Date Published: nan

 L 271 / 12 I EN I Official Journal of the European Communities 3 . 10 . 97 COMMISSION REGULATION (EC) No 1929/97 of 2 October 1997 on the issue of import licences for rice falling within CN code 1006 originating in the overseas countries and territories , under the safeguard measures introduced by Council Regulation (EC) No 1036/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, by Regulation (EC) No 1036/97 are exhausted for the period 1 May to 30 November 1997; whereas, as a result, the submission of import licence applications for this origin pursuant to that Regulation should be suspended, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION:Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), Having regard to Council Regulation (EC) No 1036/97 of 2 June 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories (OCTs) (2), and in particular Article 4 (3) thereof, Article 1 Import licences for rice and broken rice falling within CN code 1006 submitted in accordance with the arrange ­ ments provided for in Regulation (EC) No 1036/97 shall be issued for the quantities indicated in the applications reduced by the following percentage :  47,8285 % for applications indicating the origin 'other OCTs' provided for in Article 1 (b) of that Regulation submitted on 24 September 1997 . Whereas Regulation (EC) No 1036/97 introduces safe ­ guard measures in respect of imports of rice originating in the overseas countries and territories, hereinafter referred to as OCTs; whereas those measures provide for exemp ­ tion from customs duties on importation pursuant to a tariff quota and allocation thereof to various specified origins; whereas they provide in particular for the restric ­ tion of the number of licence applications made daily by each importer for each origin ; whereas, to ensure that the tariff quota quantity is not exceeded, Article 4 (3) of the aforementioned Regulation provides that, if the quantities exceed the quantities available for one or more of the quotas specified, the Commission is to set a single percentage reduction to be applied to the quantities for which applications were lodged on the day on which the quotas were exceeded; Article 2 For import licence applications for rice and broken rice falling within CN code 1006 lodged from 25 September 1997 for the origin 'other OCTs' provided for in Article 1 (b) of Regulation (EC) No 1036/97 no import licence shall be issued under the tariff quota. Article 3 Submission of import licence applications for rice and broken rice falling within CN code 1006 of the origin 'other OCTs' provided for in Article 1 (b) of Regulation (EC) No 1036/97 shall be suspended until 30 November 1997. Whereas the quantities applied for on 24 September 1997 exceed the quantities available for the origins 'other OCTs'; whereas, as a result, Article 4 (3) of Regulation (EC) No 1036/97 should be applied to the applications submitted on the aforementioned date for the origin indi ­ cated, and applications submitted subsequently  and pending for this origin  should be rejected; Whereas the quantities available for the origin 'other OCTs' for importation pursuant to the tariff quota opened Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ L 263 , 19 . 9 . 1991 , p . 1 . (2) OJ L 151 , 10 . 6 . 1997, p . 8 . 3 . 10 . 97 EN Official Journal of the European Communities L 271 /13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1997. For the Commission Franz FISCHLER Member of the Commission